TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 21, 2019



                                      NO. 03-18-00088-CV


                               Jeffrey William Larson, Appellant

                                                 v.

                                    Colleen Larson, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the final divorce decree the trial court signed on February 17, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s final divorce decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.